Case 3:19-cr-30035-NJR Document 118 Filed 04/21/21 Page 1 of 5 Page ID #600




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

               Plaintiff,

 v.                                           Case No. 3:19-CR-30035-NJR-3

 ALEJANDRO CUNNINGHAM,

               Defendant.

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Compassionate Release filed by

Defendant Alejandro Cunningham (Doc. 112). Cunningham is serving a 60-month

sentence in the Bureau of Prisons (“BOP”) for conspiracy to distribute and distribution of

cocaine (Doc. 80). Cunningham asks the Court to grant his request for compassionate

release because his hypertension, respiratory illness, asthma, obesity, depression, and

anxiety place him at a high risk of severe complications if he were to contract the COVID-

19 virus (Doc. 112, p. 3).

                               THE FIRST STEP ACT OF 2018

       Prior to the passage of the First Step Act, a defendant seeking compassionate

release first had to request it from the Director of BOP. 18 U.S.C. § 3582(c)(1)(A) (2018).

The First Step Act of 2018 modified that provision to allow incarcerated defendants to

seek compassionate release from a court on their own motion after exhausting

administrative rights to appeal a failure of the BOP to bring a motion on their behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
Case 3:19-cr-30035-NJR Document 118 Filed 04/21/21 Page 2 of 5 Page ID #601




facility, whichever is earlier.

       After such a motion is filed, either by the Director of the BOP or by the defendant,

the Court may reduce the term of imprisonment after considering the factors set forth in

§ 3553(a) to the extent they are applicable, upon a finding that “extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent

with   applicable     policy   statements   issued   by   the   Sentencing   Commission.”

§ 3582(c)(1)(A)(i).

       The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy

statement set forth specific circumstances under which extraordinary and compelling

reasons exist for reducing a sentence: (A) the medical condition of the defendant; (B) the

age of the defendant (over 70), and (C) family circumstances. U.S.S.G. 1B1.13. A fourth

category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

Additionally, the policy statement requires the defendant not be “a danger to the safety

of any other person or to the community” pursuant to 18 U.S.C. § 3142(g).

                                        DISCUSSION

       Before reaching the merits of Cunningham’s motion, the Court must first

determine whether he waived the ability to bring his motion by the terms of his plea

agreement. Cunningham’s plea agreement states:

       Defendant is aware that Title 18, Title 28, and other provisions of the United
Case 3:19-cr-30035-NJR Document 118 Filed 04/21/21 Page 3 of 5 Page ID #602




       States Code afford every defendant limited rights to contest a conviction
       and/or sentence through appeal or collateral attack. However, in exchange
       for the recommendations and concessions made by the United States in this
       Plea Agreement, Defendant knowingly and voluntarily waives the right
       to seek modification of, or contest any aspect of, the conviction or
       sentence in any type of proceeding, including the manner in which the
       sentence was determined or imposed, that could be contested under Title
       18 or Title 28, or under any other provision of federal law.

(Doc. 58, p. 7) (emphasis added). The Government argues that this provision and others

foreclose Cunningham from seeking relief under 18 U.S.C. § 3582.

       In United States v. Soto-Ozuna, the Seventh Circuit found the defendant waived his

right to move under § 3582(c)(2) for a sentence reduction based on Amendment 782 to

the Sentencing Guidelines when he agreed not to “seek to modify his sentence . . . in any

type of proceeding.” United States v. Soto-Ozuna, 681 F. App’x 527, 528 (7th Cir. 2017). The

Court noted that it will “enforce appellate waivers in plea agreements if the terms of the

waiver are express and unambiguous and the defendant knowingly and voluntarily

entered into the agreement.” Id. (citing United States v. Sakellarion, 649 F.3d 634, 638–39

(7th Cir. 2011)); United States v. Aslan, 644 F.3d 526, 534 (7th Cir. 2011)). Because there was

no indication the defendant’s waiver was not knowing and voluntary, the Court upheld

the waiver and affirmed the district court’s denial of defendant’s motion. Id.

       The cases relying on Soto-Ozuna to deny compassionate release motions based on

a plea waiver all share one common fact. The defendants signed their plea waivers after

the enactment of the First Step Act. See, e.g., United States v. Egebrecht, 2020 WL 3510775,

at *2-3 (S.D. Ind. June 29, 2020) (defendant signed plea waiver in April of 2019); United

States v. Harris-Harden, 2020 WL 5653404, at *2 (S.D. Ind. Sept. 22, 2020) (defendant signed
Case 3:19-cr-30035-NJR Document 118 Filed 04/21/21 Page 4 of 5 Page ID #603




plea waiver in April of 2019); United States v. Barnett, 2020 WL 5947013, at *2 (S.D. Ind.

Oct. 6, 2020) (defendant “signed his plea waiver on December 26, 2018—several days after

the First Step Act was enacted”). Similar to the defendants who signed their plea waivers

after the enactment of the First Step Act, Cunningham signed his plea waiver in May of

2019.

        More importantly, like the plea waiver in Soto-Ozuna, where the defendant waived

his right to “modify” his sentence, Cunningham waived his right to “seek modification of,

or contest any aspect of, the conviction or sentence in any type of proceeding, including

the manner in which the sentence was determined or imposed, that could be contested

under Title 18 or Title 28 or under any other provision of federal law” (Doc. 58, p. 7)

(emphasis added). Broad waiver language in a plea agreement prohibiting

“modification” of a sentence prevents future motions for compassionate release, even

where such language was agreed to before the passage of the First Step Act. United States

v. Rodas, 719 F. App’x 528 (7th Cir. 2018); Soto-Ozuna, 618 F. App’x at 528. Accordingly,

Cunningham has waived the right to seek any modification of his sentence, and this

includes a motion for compassionate release.

        Even if his plea waiver allowed for modification through the First Step Act,

Cunningham’s medical condition does not rise to the level of “extraordinary and

compelling reasons.” 18 U.S.C. § 3582(c)(1)(A). For a medical condition to constitute an

extraordinary and compelling reason, the defendant must be suffering from a serious

physical or medical condition that substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility and from which he
Case 3:19-cr-30035-NJR Document 118 Filed 04/21/21 Page 5 of 5 Page ID #604




or she is not expected to recover. U.S.S.G. 1B1.13(a)(2). There is no evidence of those

circumstances here.

      For these reasons, the Motion for Compassionate Release (Doc. 112) is DENIED.

      IT IS SO ORDERED.

      DATED: April 21, 2021


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge
